Citation Nr: 0844465	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for facet syndrome 
with sclerosis, lumbosacral spine, currently rated as 40 
percent disabling.

2.  Entitlement to service connection for cervical 
radiculopathy secondary to facet syndrome with sclerosis, 
lumbosacral spine.

3.  Entitlement to service connection for a left knee 
condition secondary to facet syndrome with sclerosis, 
lumbosacral spine.

4.  Entitlement to a total rating based on unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision increased the 
assigned disability evaluation for facet syndrome with 
sclerosis, lumbosacral spine from 20 percent disabling to 40 
percent disabling.  The decision also denied entitlement to 
service connection for cervical radiculopathy, entitlement to 
service connection for a left knee condition and entitlement 
to a TDIU.

In a November 2005 rating decision, the RO continued the 
veteran's 40 percent disability evaluation for facet syndrome 
with sclerosis, lumbosacral spine. 

The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2005, and 
requested a hearing before the Board at the RO.  In a July 
2008 statement, the veteran's representative canceled the 
veteran's previous request for a hearing at a local RO.  As 
the veteran has not that indicated that said hearing be 
rescheduled; his hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2008).  

The issue of entitlement to TDIU due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's facet syndrome with sclerosis, lumbosacral 
spine has caused incapacitating episodes having a total 
duration of at least six weeks during a 12 month period.

2.  The orthopedic manifestations of the veteran's facet 
syndrome with sclerosis, lumbosacral spine disability consist 
of limitation of forward flexion of the thoracolumbar spine 
from 0 to 20 degrees with pain throughout the range of 
motion.

3.  The neurologic manifestations of the veteran's low back 
disability consist of mild incomplete paralysis in the lower 
extremities.

4.  A left knee condition is not the result of a disease or 
injury in service, and is unrelated to a service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for facet syndrome 
with sclerosis, lumbosacral spine, are met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5243 (2003 & 
2008).

2.  A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve in the right lower extremity. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.124a, Code 8520  (2008).

3.  A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve in the left lower extremity. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.124a, Code 8520  (2008).

 
4.  A left knee condition was neither incurred in nor 
aggravated by military service, nor is it secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2006 & 
2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a letter dated January 2007, the RO informed the veteran 
of the evidence needed to substantiate the claims, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the January 2007 letter still told the veteran that he 
could send VA information that pertained to his claims.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the veteran's service connection claims, the 
January 2007 letter contained notice as to the elements 
required by Pelegrini and Dingess.
        
Regarding his claim for entitlement to an increased 
evaluation for facet syndrome with sclerosis, lumbosacral 
spine, in the present appeal service connection has been 
granted, hence the first three elements of Dingess notice are 
substantiated.  Again, the January 2007 letter also provided 
notice on the rating and effective date elements.  

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The January 2007 letter told the veteran that to substantiate 
entitlement to an increased rating the evidence must show 
that the disability had worsened.  A June 2008 letter also 
invited him to submit evidence of the impact of the 
disability on employment and daily life.  

The current criteria for rating facet syndrome with 
sclerosis, lumbosacral spine contemplate specific 
measurements of ranges of motion.  The veteran received 
notice to this effect in the June 2008 VCAA notice letter.  

There was a timing deficiency with the January 2007 and June 
2008 letters, because they were provided after the initial 
evaluation.  Mayfield v. Nicholson.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claims in March 2008 and June 2008 supplemental statements of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in April 2004, December 
2007 and January 2008.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


I.  Entitlement to an increased evaluation for facet syndrome 
with sclerosis, lumbosacral spine, currently rated as 40 
percent disabling.

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008). 
 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

The veteran presented to private neurologist in March 2004 
with complaints of severe neck pain, loss of motor function 
in his hands as well as memory loss and headaches.  The 
treatment note reported that the veteran had undergone a C5-
6, C6-7 instrumented discectomy and fusion in October 2003.  
The treating doctor also reviewed the veteran's postoperative 
myleogram, which did not show any spinal cord or neural 
compression.  A motor examination showed diffuse weakness.

The veteran underwent a neurological consultation in December 
2004.  On examination, his deep tendon reflexes were 
increased in the lower extremities.  Sensory was intact.  The 
diagnosis was an abnormal neurological examination secondary 
to cervical spine disease.

In January 2005 the veteran underwent physical therapy per 
the diagnoses of degenerative disc disease of the cervical 
spine and multiple sclerosis (MS).  On muscle testing, there 
was generalized and moderate motor dysfunction in the upper 
and lower extremities usually found in MS patients.

In February 2005, the veteran underwent another neurological 
consultation for a second opinion on his MS.  The treating 
neurologist stated that it was certainly possible that the 
veteran's symptoms and signs were the residue of the cervical 
disc lesions and/or previous surgical procedures.

The veteran underwent a VA examination in December 2007.  The 
veteran presented with low back pain that radiated down his 
left leg to his toes and less frequently down his right leg 
to his toes.  The veteran reported severe spinal flare-ups 
that occurred weekly.  The examiner stated that he would have 
to resort to mere speculation in order to express additional 
limitation of motion due to flare-ups.  The veteran reported 
that he had 12 incapacitating episodes over the past 12 
months that each lasted up to 10 days.  On examination, there 
was no spasm or atrophy of the spine.  There was guarding, 
pain with motion, tenderness and weakness.  There was mildly 
decreased sensation to light touch, pinprick, vibration, and 
position in the distribution of the lower extremities on the 
right side.  His sensory examination revealed no abnormal 
sensation on the left side but decreased sensation in L4 root 
distribution to the toes.  Knee and ankle jerks were 3+.  The 
diagnosis was moderate lower lumbar degenerative disc disease 
and probable lower lumbar facet arthropathy.  The examiner 
noted that the veteran was not currently employed but not 
retired.  He had been unemployed for the past 2 to 5 years.  
The Social Security records indicated that he was 
administratively terminated because he took excessive time 
off for his back pain.

In a January 2008 addendum, the VA examiner noted that the 
veteran's flexion of the lumbar spine bilaterally was 0 to 20 
degrees.  Extension was 0 to 20 degrees.  Lateral bending 
bilaterally and rotation bilaterally was 0 to 10 degrees.  
All ranges of motion exhibited pain throughout the movements.  
There was no change in the range of motion from pain, 
fatigue, weakness or lack of endurance.  The veteran had a 
right foot drop and decreased sensation to touch and 
volitional control of the rectum with rectal incontinence 
that were related to the lumbar spine condition since they 
occurred at the time of his surgery.

In a February 2008 addendum, the VA examiner stated that the 
veteran's MS might be a contributor to the veteran's 
neurological symptoms but that given the timing, it was as 
least as likely as not that the veteran's foot drop, 
decreased sensation and rectal incontinence were related to 
his service-connected lumbar spine condition.



Analysis

The former provisions of Diagnostic Code 5292 provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine; a 20 percent rating for moderate limitation of motion, 
and a 40 percent rating for when there was severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(in effect prior to September 26, 2003).

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  However, the revised 
rating criteria provide some guidance.  Under those criteria, 
normal forward flexion of the thoracolumbar spine is to 90 
degrees.  Normal extension is from 0 to 30 degrees.  Normal 
lateral flexion, as well as rotation, is from 0 to 30 degrees 
to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2008).

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

Diagnostic Code 5295, as in effect prior to September 26, 
2003, provides a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is for application for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively 
or postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including intervertebral disc syndrome.  The new criteria 
provide that the following General Rating Formula for 
Diseases and Injuries of the Spine is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as  scoliosis, reversed lordosis, or abnormal kyphosis	
	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Consideration of the former rating criteria for rating back 
disabilities.

The veteran's back disability was rated under the provisions 
of Diagnostic Code 5295.

Forty percent is the maximum evaluation available under 
Diagnostic Code 5292, rating limitation of motion of the 
lumbar spine and under Diagnostic Code 5295, rating 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2003).

A higher rating under old Diagnostic Code 5289 requires 
unfavorable ankylosis of the lumbar spine.  The veteran's 
examination in December 2007 yielded a finding that there was 
not ankylosis of the lumbar spine.

Consideration of the revised criteria for rating back 
disabilities.

With regard to evaluation under the General Rating Formula 
for Disease and Injuries of the Spine, effective on September 
26, 2003, as noted above, the medical evidence indicates that 
the veteran's spine is not ankylosed.  Thus, the veteran does 
not meet or approximate the criteria for a rating in excess 
of 40 percent, which requires ankylosis of the entire spine.

As a 40 percent rating is the maximum evaluation allowed for 
limitation of motion of the lumbar spine, and a higher rating 
requires ankylosis, 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to the General Rating Formula, or the old 
Diagnostic Codes 5292, 5295.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

Under the former criteria, the veteran is entitled to a 40 
percent rating for the orthopedic manifestations based on 
severe limitation of motion under criteria in effect prior to 
September 26, 2003.  Diagnostic Codes 5285, 5292.

However, a 60 percent evaluation is granted on the basis of 
evidence of incapacitating episodes. The veteran reported 
incapacitating episodes that would meet the criteria for a 60 
percent evaluation at his January 2007 VA examination.  A VA 
Medical Center (VAMC) record indicated that a VA physician 
previously ordered bed rest for him. The veteran has further 
indicated that each incapacitating episode lasts for a 10 
hour period.  Resolving reasonable doubt in favor of the 
veteran, the criteria for a 60 percent evaluation have been 
met under Diagnostic Code 5293 relating to incapacitating 
episodes.  The Board notes that this is a full grant of the 
veteran's requested disability evaluation for this issue. 

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2008).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008). 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2008). 

Multiple medical records indicate that the veteran has lower 
extremity radiculopathy.

In this case, the December 2007 VA examiner stated that the 
veteran had mildly decreased sensation to light touch,  
pinprick, vibration, and position in the distribution of the 
lower extremities on the right side.  His sensory examination 
also revealed no abnormal sensation on the left side but 
decreased sensation in L4 root distribution to the toes.  

Additionally, January 2008 and February 2008 VA addendums 
attributed the veteran's neurological symptoms to his back 
disability.  As such, the Board is required to consider the 
neurologic impairment as attributable to the service 
connected low back disability.  Mittleider v. West, 11 Vet 
App 181 (1998). 

The rating schedule provides an 80 percent rating for 
complete paralysis of the sciatic nerve; a 60 percent 
evaluation for severe incomplete paralysis; a  40 percent 
evaluation for moderately severe incomplete paralysis, a 20 
percent evaluation for moderate incomplete paralysis; and a 
10 percent evaluation for mild incomplete paralysis. 
38 C.F.R. § 4.124a, Code 8520.

The veteran has reported numbness and tingling in his lower 
extremities and radiculopathy has been diagnosed.  The 
veteran was also noted to have decreased sensory touch at the 
time of his December 2007 VA examination.  A March 2008 
addendum noted that the veteran's foot drop and bowel 
incontinence were less likely than not related to his 
service-connected lumbar spine condition.  This evidence 
supports a conclusion that the criteria for a 10 percent 
evaluation and no higher have been met.  Resolving reasonable 
doubt in favor of the veteran, the Board finds that separate 
10 percent ratings, based on reported radiating pain in the 
right and left lower extremities are warranted as 
commensurate with mild incomplete paralysis under Diagnostic 
Code 8520.


II.  Entitlement to service connection for a left knee 
condition and cervical radiculopathy secondary to facet 
syndrome with sclerosis, lumbosacral spine.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service medical records are negative for 
treatments or complaints related to a left knee condition.

The veteran presented to a private doctor in September 1988 
with complaints of back and joint pain.  He reported that he 
had slowly worsening joint disease, first in the knees and 
then in the hands and shoulders.  X-rays of both knees 
revealed no bony or soft tissue abnormality.  Both knees were 
in normal valgus and full extension and there was no joint 
laxity.   However, there was crepitus, more on the left than 
right.

The veteran underwent a VA examination in April 2004.  The 
veteran reported that somewhere along the course of the way, 
he developed left knee pain as a result of his back 
disability.  He denied any specific trauma to the left knee.  
The examiner noted that X-rays of the left knee were done and 
revealed no discernable abnormalities.  The diagnosis was 
chondromalacia patella of the left knee as evidenced by 
clinical examination.  The examiner noted that he could only 
state that the veteran had increased pain with repetitive 
range of motion of his left knee.  The veteran had no atrophy 
involving thigh muscles to suggest weakness as an etiological 
cause of the left knee pain secondary to perhaps chronic 
radicular trouble from his back.  The examiner concluded that 
there was no in-service injury to the left knee and there was 
no history of an injury to his left knee as a result of 
radicular problems with his left leg secondary to his back.

The veteran contends that his cervical radiculopathy 
disability is a result of his service-connected facet 
syndrome, lumbosacral spine disability. A review of the 
medical evidence of record reveals that the veteran first 
experienced left shoulder and left arm pain due to cervical 
radiculopthy in August 2003, over three decades after his 
separation from service. 

Analysis

In this case, a grant of service connection based on direct 
causation for a left knee disability is not warranted.  While 
the veteran has a current diagnosis of chondromalacia patella 
of the left knee and cervical radiculopathy, the veteran's 
service medical records are entirely negative for any 
complaints or treatments for a left knee or cervical spine 
condition, and there is no competent evidence linking the 
eiher current condition to service.  The preponderance of the 
evidence is, therefore, against the claim for entitlement to 
service connection for both claims on a direct basis.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

The veteran claims that his left knee and cervical spine 
conditions were caused by his service connected facet 
syndrome with sclerosis, lumbosacral spine. However, there is 
no competent opinion relating the veteran's left knee 
condition and cervical spine condition to the service 
connected facet syndrome with sclerosis, lumbosacral spine.  

The only evidence that there is a relationship between these 
conditions and his service-connected facet syndrome with 
sclerosis, lumbosacral spine consists of the veteran's 
contentions.  The veteran, however, is a lay person.  Lay 
persons are generally not competent to express opinions as to 
medical causation.  Jandreau v. Nicholson, No. 2007-7029 
(Fed. Cir. Jul. 3, 2007); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The record contains no other evidence that a current left 
knee condition was caused or permanently aggravated by 
service connected facet syndrome with sclerosis, lumbosacral 
spine.  Additionally, the April 2004 VA examiner concluded 
that the veteran's left knee condition were not secondary to 
the veteran's back disability or his radicular problems with 
his left leg secondary to his back. With respect to the 
cervical spine, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. In this case, however, there is 
nothing of record to suggest that cervical radiculopathy is 
in any manner related to the service-connected facet syndrome 
with sclerosis, lumbosacral spine. Consequently, there is no 
duty on the part of VA to obtain a medical opinion. 38 C.F.R. 
§ 3.159 (2008).

The evidence is not so evenly balanced that there is doubt as 
to any material issue  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cervical radiculopathy 
secondary to facet syndrome with sclerosis, lumbosacral spine 
is denied.

Entitlement to service connection for a left knee condition 
secondary to facet syndrome with sclerosis, lumbosacral spine 
is denied.

A rating of 60 percent for facet syndrome with sclerosis, 
lumbosacral spine with parathesia is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

A rating of 10 percent for mild incomplete paralysis of the 
sciatic nerve in the right lower extremity is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A rating of 10 percent for mild incomplete paralysis of the 
sciatic nerve in the left lower extremity is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.





REMAND

The veteran also contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.

TDIU may be granted where it is found that service-connected 
disorders prevent a veteran from securing and maintaining 
substantially gainful employment, provided that: if there is 
only one such disability, this disability shall be rated at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2008).

The veteran's service-connected disabilities consist of facet 
syndrome with sclerosis, lumbosacral spine with parathesia 
for a combined service- connected disability rating of 70 
percent. The veteran meets the percentage requirements for a 
TDIU.  38 C.F.R. § 4.25.  The remaining question is whether 
the service connected disabilities preclude employment 
consistent with his education and occupational experience.

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service 
connected disability has on his ability to work.  38 U.S.C.A. 
§ 5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2008).  

In the December 2007 VA examination, the examiner noted that 
the veteran was unemployed but not yet retired.  The veteran 
was terminated from his previous employment because he took 
excessive time off for his service-connected back pain.  The 
December 2007 VA examiner did not, however, indicate whether 
the service connected disabilities precluded gainful 
employment.

Accordingly, the case is REMANDED for the following action:
		1.  The AMC/RO should obtain copies of all 
outstanding records of 			treatment received by the 
veteran for service-connected disabilities at 		VA and 
private medical facilities.

2.  The veteran should be afforded an 
examination to determine the impact of 
the service connected disabilities, in of 
themselves, on his ability to maintain 
gainful employment.  The claims folder 
must be made available and be reviewed by 
the examiner.  The examiner should 
acknowledge such review.  The examiner 
should express an opinion as to whether 
the service connected disabilities 
preclude gainful employment consistent 
with the veteran's education and 
occupational experience.  A rationale for 
the opinion should be provided.

3.  If the claim for TDIU remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


